Sandler, J.
(concurring). I am unable to discern a meaningful legal distinction between this case and Credit Alliance Corp. v Andersen & Co. (101 AD2d 231), presently on appeal to the Court of Appeals. Accordingly, I join the court in reversing Special Term’s order dismissing the fourth cause of action.
Except for the recent Credit Alliance decision, I would have thought that the issue here presented continued to be governed *706by the rule set forth in Ultramares Corp. v Touche (255 NY 170), the clear language of which would have required dismissal of the cause of action. It is true that in White v Guarente (43 NY2d 356, 362), the Court of Appeals suggested some relaxation in the application of the Ultramares rule on behalf of “ ‘members of a limited class whose reliance on the financial statements is specifically forseen’ ”.
The facts in White v Guarente (supra), in the light of which this observation must be considered, are so different from the situation here presented as to make it doubtful that the Court of Appeals contemplated so significant a departure from the Ultra-mares principle. (Cf. European Am. Bank & Trust Co. v Strauhs & Kaye, 102 AD2d 776.) Notwithstanding these observations, I agree that the competing values underlying the issue presented in Credit Alliance (supra) and in this case make the resolution of the issue a close one which justifies fresh consideration in the light of contemporary commercial realities.
Kassal, J. (concurring). Under the circumstances of this case, I find that the fourth cause of action does state a cognizable claim for relief as against the accountants (see, Credit Alliance Corp. v Andersen & Co., 101 AD2d 231; European Am. Bank & Trust Co. v Strauhs & Kaye, 102 AD2d 776).
The fourth cause of action of the complaint alleges that the public accountants, defendant Seidman & Seidman, knew, when they prepared and issued their financial report, that the defendant Turnkey would seek a loan from a bank, relying upon such statements as certified by their accountants. On this basis, the accountants, in performing the audit and rendering a report based thereon, had a duty to exercise due care which extended to potential lenders. These allegations sufficiently set forth a cause of action.